SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court be and it hereby is REVERSED.
Defendant-appellant appeals from the district court’s award of attorneys’ fees to the class plaintiffs-appellees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). A 94-110. In a separate published opinion, we reverse the district court’s ruling in favor of plaintiffsappellees in its entirety. Conn. Dep’t of Soc. Servs. v. Leavitt, No. 03-6052.
Because plaintiffs-appellees have not prevailed on any of their claims, they are not prevailing parties within the meaning *19of the EAJA. They are therefore not entitled to attorneys’ fees. See Kerin v. U.S. Postal Serv., 218 F.3d 185, 189 n. 1 (2d Cir.2000) (“A prevailing party is one that has succeeded on any significant issue in the litigation which achieved some of the benefit the party sought in bringing suit (internal quotation marks and alteration omitted).
For the reasons set forth above, the decision of the District Court for the District of Connecticut is REVERSED.